IN THE SUPREME COURT OF MISSISSIPPI

                                NO. 2015-IA-00860-SCT

CITY OF VICKSBURG, MISSISSIPPI

v.

HERBERT A. WILLIAMS

DATE OF JUDGMENT:                          05/13/2015
TRIAL JUDGE:                               HON. ISADORE W. PATRICK, JR.
TRIAL COURT ATTORNEYS:                     JOHN MICHAEL COLEMAN
                                           MARSHALL E. SANDERS
COURT FROM WHICH APPEALED:                 WARREN COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    JOHN MICHAEL COLEMAN
ATTORNEY FOR APPELLEE:                     MARSHALL E. SANDERS
NATURE OF THE CASE:                        CIVIL - PERSONAL INJURY
DISPOSITION:                               AFFIRMED AND REMANDED - 05/26/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, P.J., LAMAR AND KITCHENS, JJ.

       RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    Herbert Williams sued the City of Vicksburg after he had been arrested upon

informing police officers that he had discharged a firearm to prevent an attack by a

neighbor’s dog. The city moved for dismissal, which the Circuit Court of Warren County

denied. The city was granted permission to file this interlocutory appeal.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Williams claims he discharged his firearm to prevent an attack by a neighbor’s dog.

He then called 911 to report the incident. When officers arrived, Williams informed them that
he had reported the incident and told them what had happened. The officers arrested him for

discharging a firearm in the city limits.1

¶3.    Williams’s complaint alleged that the officers “grossly and negligently arrested [him]

for no good cause, causing [him] damages[,] physically and psychologically.” He further

alleged that the officers acted “grossly and negligent[ly] . . . with complete disregard to

[Williams’s] rights.” He pled that the officers were acting within the scope of their

employment with the city. Finally, he pled that he had given notice to the city as required by

the Mississippi Tort Claims Act, that the time for suspending the action under the MTCA had

lapsed, and that he was entitled to maintain the suit.

¶4.    The city moved for dismissal pursuant to Mississippi Rule of Civil Procedure 12(b)(6)

and also pled immunity pursuant to the MTCA. The city argued (1) assuming the facts in the

complaint were true, no reasonable fact finder could have found the officers acted in reckless

disregard of Williams’s safety and well-being and (2) it was immune because Williams was

engaged in criminal activity at the time of the arrest.

¶5.    In his order, the trial judge noted he was ruling on a Rule 12(b)(6) motion to dismiss

and stated that “for a Rule 12(b)(6) motion to be sustained the complaint on its face must fail

to state an actionable claim.” He noted that, at this early stage, questions of fact existed

regarding immunity. Notably, when Williams attempted to introduce evidence that the

charges against him had been dismissed, the trial court refused to consider such evidence. He

reminded counsel that the motion being heard was not a motion for summary judgment. The

       1
        At the hearing on the city’s motion to dismiss, Williams represented that the charges
against him had been dismissed, a fact the city conceded in its brief.

                                              2
Circuit Court of Warren County denied the motion, finding the complaint sufficiently stated

a claim to withstand a Rule 12(b)(6) motion to dismiss. The city appealed.

                                           ISSUE

¶6.    The sole issue on appeal is whether the circuit court erred in refusing to dismiss the

complaint.2

                                        ANALYSIS

¶7.    A motion to dismiss for failure to state a claim under Rule 12(b)(6) raises an issue of

law which we review de novo. Poindexter v. S. United Fire Ins. Co., 838 So. 2d 964, 966

(Miss. 2003). The Court must accept the allegations in the complaint as true and consider

only whether any set of facts could support Williams’s action. See Children’s Med. Grp.,

P.A. v. Phillips, 940 So. 2d 931, 934 (Miss. 2006). “[A] Rule 12(b)(6) motion tests legal

sufficiency, and in applying this rule a motion to dismiss should not be granted unless it

appears beyond a reasonable doubt that the plaintiff will be unable to prove any set of facts

in support of the claim.” Id.

¶8.    Williams alleged in his complaint that the officers—acting within the scope of their

employment and in complete disregard for his rights—grossly and negligent arrested him,

causing physical and psychological damages. He also notified the city that his claim was

brought pursuant to the MTCA. In addition to filing a Rule 12(b)(6) motion to dismiss, the



       2
        In its brief, the city frames the issue as “Whether the Circuit Court erred in finding
that Vicksburg is not entitled to immunity under the [MTCA] based on the facts pled in the
Complaint.” However, the court found only that the complaint was sufficient to defeat a
12(b)(6) motion to dismiss for failure to state a claim. The court separately found the
question of immunity was premature, rather than finding the city was not immune.

                                              3
city pled immunity.3 On appeal, the parties argue the application of immunity, rather than

focusing on the trial court’s denial of the Rule 12(b)(6) motion that is the subject of this

appeal.

¶9.    This case is factually similar to the Court of Appeals case of Scott v. City of

Goodman, 997 So. 2d 270 (Miss. Ct. App. 2008). Scott sued the City of Goodman when he

was shot following a tussle with a police officer. Id. at 273. In his complaint, Scott alleged

that the officer was “grossly negligent and acted with complete disregard” for Scott. Id. at

276. The city argued Scott had failed to allege reckless disregard. Id. The Court of Appeals

held his pleading sufficient. Id.

¶10.   To satisfy the liberal pleading requirements of Rule 8 of the Mississippi Rules of Civil

Procedure, “the pleadings need only ‘provide sufficient notice to the defendant of the claims

and grounds’” upon which relief is sought, based on direct or inferential fact allegations. Id.

(quoting Estate of Stevens v. Wetzel, 762 So. 2d 293, 295 (Miss. 2000)). Rather than a

“magic words requirement,” Rule 8’s objective is “to avoid civil cases turning on

technicalities” while “giving the opposing party fair notice of the nature and basis or grounds

       3
          Pursuant to the MTCA,

           A governmental entity and its employees acting within the course and scope
           of their employment or duties shall not be liable for any claim:
           . . . Arising out of any act or omission of an employee of a governmental
           entity engaged in the performance or execution of duties or activities relating
           to police or fire protection unless the employee acted in reckless disregard of
           the safety and well-being of any person not engaged in criminal activity at the
           time of injury[.]

Miss. Code Ann. § 11-46-9(1)(c) (Rev. 2012). “This Court considers MTCA immunity as an
affirmative defense.” Estate of Grimes v. Warrington, 982 So. 2d 365, 370 (Miss. 2008).

                                                 4
of the pleader’s claim.” Id. (citations omitted). The Court of Appeals found Scott’s pleading

of “complete disregard” sufficient to place the city on notice of the statute and legal standard

at issue. Id.

¶11.    Williams similarly alleged the officers acted with complete disregard for his rights,

thereby injuring him. Consistent with the Scott holding, we find that Williams’s pleading was

sufficient under Rule 8’s liberal pleading standard. Accepting the allegations in the complaint

as true, the trial court did not err in finding Williams sufficiently stated a claim against the

city.

                                       CONCLUSION

¶12.    Because it cannot be said beyond doubt that Williams will be unable to prove any set

of facts in support of his claim, we affirm the Warren County Circuit Court’s denial of the

city’s Rule 12(b)(6) motion to dismiss and remand the case to the trial court for further

proceedings.

¶13.    AFFIRMED AND REMANDED.

   WALLER, C.J., DICKINSON, P.J., LAMAR, KITCHENS, KING, COLEMAN,
MAXWELL AND BEAM, JJ., CONCUR




                                               5